Citation Nr: 1533336	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was most recently remanded in July 2014 in order to complete additional development and has now been returned to the Board for further appellate review.

In June 2008, the Veteran and his wife testified before a Decision Review Officer during a hearing at the RO.  In April 2010, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The case was subsequently remanded in June 2012 in order to afford the Veteran another Board hearing.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  Transcripts of all of these proceedings are of record.   

The record before the Board consists of the Veteran's electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board regrets the delay, another remand is needed in this case in order to ensure compliance with the most recent July 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

In July 2014, the Board remanded the claim in order to obtain an etiological opinion from a VA dermatologist regarding the Veteran's diagnosed psoriasis.  The Board requested that the examiner provide this opinion with consideration given to all pertinent evidence of record and directed the dermatologist to consider all instances of skin symptomatology documented in the Veteran's service treatment records.  The dermatologist was also instructed to consider the information provided in a NIH publication entitled, Questions and Answers about Psoriasis, a publication which the Veteran has cited as providing pertinent information regarding the complexities involved in diagnosing psoriasis.  (The Board, through its own efforts, has accessed an updated copy of this publication.  See Questions and Answers about Psoriasis, NIH Pub No 09-5040 (October 2013), available at http://www.niam.nih.gov/Health_Info/Psoriasis/default.asp).

Although the RO obtained an etiological opinion in August 2014 from the Chief of Dermatology at the North Florida/South Georgia VA Medical Center (VAMC), the Board finds the dermatologist's opinion to be inadequate for adjudication purposes.  

Following a review of the evidence of record, the August 2014 dermatologist opined that the Veteran's well documented psoriasis is not due to his active service, to include exposure to chemical solvents used to clean aircraft carriers or herbicides.  The dermatologist based this opinion, in part, on his determination that the Veteran's in-service treatment for questionable herpes in 1980 resolved because his subsequent in-service skin examinations were normal.  However, this opinion does not acknowledge or consider a November 1981service treatment record reflecting treatment for an itchy rash on the Veteran's upper torso, diagnosed as contact dermatitis.  Hence, the dermatologist's opinion is based on an inaccurate factual premise and does not adequately consider all evidence pertinent to the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).

The August 2014 VA opinion is further flawed in that there is no indication from the examination report that the dermatologist reviewed or considered the NIH Pub. No. 09-5040 (October 2013) when providing the opinion against the claim.  This oversight is significant in light of the dermatologist's determination there is no objective evidence that the Veteran's in-service 1980 skin symptomatology was psoriasis and that his October 1985 post-service skin symptoms were more consistent with seborrheic dermatitis.  The Board further notes that the dermatologist did not provide adequate rationale to support these conclusions.  

As the August 2014 VA opinion is inadequate and does comply with the July 2014 remand directives, a remand is needed so that the RO or the Appeals Management Center (AMC) may request that the August 2014 dermatologist thoroughly review all pertinent evidence of record and provide an addendum opinion that corrects these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).   

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding VA and private records identified by the Veteran as relevant to his claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the Chief of Dermatology at the North Florida/South Georgia VAMC who provided the August 2014 etiological opinion regarding the Veteran's diagnosed psoriasis.  Based on a review of all pertinent evidence of record, and with consideration of the Veteran's lay statements, the dermatologist is asked to opine whether there is a 50 percent or better probability that the Veteran's psoriasis originated in service or is otherwise related to service, to include exposure to chemical solvents used to clean aircraft carriers during service and exposure to herbicides while serving in Vietnam.

The dermatologist is advised that the August 2014 opinion is inadequate for adjudication purposes as it does not consider the November 1981 service treatment record reflecting the treatment of an itchy rash on the Veteran's upper torso or the information provided in NIH Pub. No. 09-5040 (October 2013) and does not include sufficient rationale to support all conclusions provided.

The RO or the AMC must provide the dermatologist with a copy of the NIH Pub. No. 09-5040 (2013) or otherwise direct the dermatologist to access the publication at http://www.niams.nih.gov/Health_Info/Psonasis/default.asp.
 
The rationale for all opinions expressed must also be provided.  If the dermatologist is unable to provide any required opinion, he should explain why the opinion cannot be provided.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.

If the dermatologist who provided the August 2014 opinion is not available, all pertinent evidence of record must be made available to and reviewed by another dermatologist who should be requested to provide the required opinion with supporting rationale.

3.  The RO or the AMC should also undertake any other development deemed appropriate.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




